NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020, 11/25/2020, and 04/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner has identified the following as the closest prior art to applicant’s claimed invention:

Tian (WO 2017/054757, published 04/06/2017; cited potions are to US 2018/0205575 which is relied on for English translation)
Tian teaches a method of an edge streaming gateway device, wherein in a case of receiving an upstream Q-in-Q protocol packet through a port connected to an access , device [Tian ¶¶ 0037-0038: POP node (i.e. ESGW) may receive an ARP request packet sent by the client, wherein the packet carries client attribute information including a CVLAN tag and an SVLAN tag (i.e. ARP packet is a protocol packet and is encapsulated with Q-in-Q tags, therefore, a Q-in-Q protocol packet)], 
forwarding the upstream Q-in-Q protocol packet to a Virtual Broadband Remote Access Server (vBRAS) device through a Virtual eXtensible Local Area Network (VXLAN) tunnel between the ESGW device and the vBRAS device [Tian ¶ 0039: POP node may find a VNI associating with the SVLAN tag carried in the received ARP request packet, and determine a VXLAN tunnel associating with the VNI; ¶ 0041: POP node may transmit the VXLAN-encapsulated ARP request packet to the VBRAS server 15 through the VXLAN tunnel]; 
receiving an upstream Q-in-Q data packet through a port connected to the access device [Tian ¶ 0047: POP node may receive an Ethernet packet sent by the client device to the gateway; ¶ 0048: Ethernet packet carrying the CVLAN tag and the SVLAN tag to the POP node 13].

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations: “removing a Q-in-Q tag of the upstream Q-in-Q data packet,” “determining that a destination Media Access Control (MAC) address of an upstream Ethernet data packet without the Q-in-Q tag is an MAC address of the ESGW device,” and “performing layer-3 forwarding based on a destination Internet Protocol (IP) address of the upstream Ethernet data packet without the Q-in-Q tag” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 8 and 15 recite similar limitations to those of claim 1, therefore, claims 8 and 15 are allowed for similar reasons as claims 2-7, 9-14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474